DETAILED ACTION
This action is responsive to the application No. 17/011,440 filed on September 03, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention including claims 1-16 and 21-24 in the reply filed on 03/08/2022 is acknowledged.  Accordingly, pending in this Office action are claims 1-16 and newly added claims 21-24.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C 103 as obvious over Shibata (US 2014/0177312).

Regarding Claim 1, Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches a semiconductor device, comprising:
a first region ARN1b that includes a first portion of an N-well NW and a plurality of P-type transistors formed over the first portion of the N-well NW, wherein the first region ARN1b extends in a first direction Y (see, e.g., par. 0056);
a second region ARP1b that includes a first portion of a P-well PW and a plurality of N-type transistors formed over the first portion of the P-well PW, wherein the second region ARP1b extends in the first direction Y and shares a first border 1B with the first region ARN1b, and wherein the first border 1B extends in the first direction Y (see, e.g., par. 0056);
a third region ARP2 that includes a second portion of the P-well PW, wherein the third region ARP2 shares a second border 2B with both the first region ARN1a and the second region ARP2b, and wherein the second border 2B extends in a second direction X that is different from the first direction Y; and
a fourth region ARN2 that includes a second portion of the N-well NW, wherein the fourth region ARN2 shares a third border 3B with both the first region ARN1b and the second region ARP2b, wherein the third border 3B extends in the second direction X, and wherein the first region ARN1b and the second region ARP2b are disposed between the third region ARP2 and the fourth region ARN2 (see, e.g., Fig. 13). 

Regarding Claim 2, Shibata teaches all aspects of claim 1.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the third region ARP2 includes one or more P-well pickup contacts P+(DFW); and
the fourth region ARN2 includes one or more N-well pickup contacts N+(DFW).  

Regarding Claim 3, Shibata teaches all aspects of claim 2.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that the one or more P-well pick up contacts P+(DFW) or the one or more N-well pickup contacts N+(DFW) are each electrically coupled to a voltage supply VSS/VDD (see, e.g., Fig. 11, par. 0078).  

Regarding Claim 4, Shibata teaches all aspects of claim 2.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that the one or more P-well pick up contacts P+(DFW) or the one or more N-well pickup contacts N+(DFW) are each electrically coupled to an electrical ground (see, e.g., par. 0078).   

Regarding Claim 6, Shibata teaches all aspects of claim 1.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the first region ARN1b has a first dimension 1D measured in the first direction Y;
the second region ARP1b has a second dimension 2D measured in the first direction Y;
the third region ARP2 has a third dimension 3D measured in the first direction Y;
the fourth region ARN2 has a fourth dimension 4D measured in the first direction Y; and
1D and the second dimension 2D are each substantially greater than the third dimension 3D or the fourth dimension 4D.  

Regarding Claim 7, Shibata teaches all aspects of claim 6.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the first dimension 1D is substantially equal to the second dimension 2D; and
the third dimension 3D is substantially equal to the fourth dimension 4D.  

Regarding Claim 8, Shibata teaches all aspects of claim 6.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the first region ARN1b has a fifth dimension 5D measured in the second direction X;
the second region ARP1b has a sixth dimension 6D measured in the second direction X;
the third region ARP2 has a seventh dimension 7D measured in the second direction X;
the fourth region ARP2 has an eighth dimension 8D measured in the second direction X; and
the seventh dimension 7D and the eighth dimension 8D are each substantially greater than the fifth dimension 5D or the sixth dimension 6D.  

Regarding Claim 12, Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches a semiconductor device, comprising:
ARN1b/ARN1a that each extend in a first direction Y, wherein the first regions ARN1b/ARN1a include P-type transistors (see, e.g., par. 0056);
a plurality of second regions ARP1b/ARP1a that each extend in the first direction Y, wherein the second regions ARP1b/ARP1a include N-type transistors, and wherein the first regions ARN1b/ARN1a and the second regions ARP1b/ARP1a interleave with one another in a second direction X perpendicular to the first direction Y;
a continuous P-well pickup region ARP2 disposed to a first side of the first regions ARN1b/ARN1a and the second regions ARP1b/ARP1a; and
a continuous N-well pickup ARN2 region disposed to a second side of the first regions ARN1b/ARN1a and the second regions ARP1b/ARP1a.

Regarding Claim 13, Shibata teaches all aspects of claim 12.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the first regions ARN1b/ARN1a and the continuous N-well pickup region ARN2 are each formed over a same N-well NW; andAttorney/Docket No. P20192097US00 / 24061.4055US01Customer No. 42717
the second regions ARP1b/ARP1a and the continuous P-well pickup region ARP2 are each formed over a same P-well PW.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2014/0177312).

Regarding Claim 9, Shibata teaches all aspects of claim 8.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches the fifth 5D, sixth 6D, seventh 7D, and eight 8D dimensions.  Shibata is silent with respect to the claim limitations that the fifth dimension 5D is substantially equal to the sixth dimension 6D; and the seventh dimension 7D is substantially equal to the eighth dimension 8D.  
However, these claim limitations are merely considered a change in the length of the fifth, sixth, seventh, and eight dimensions in Shabata’s device.  The specific claimed dimensions, absent any criticality, are only considered to be an obvious modification of the fifth, sixth, seventh, and eight dimensions in Shibata’s device, as the courts have held that changes in dimensions, without any criticality, are within the level of skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having the fifth dimension substantially equal to the sixth dimension and the seventh dimension substantially equal to the eighth dimension is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed dimensions in Shibata’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimension is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  In Gardner v. TEC Syst., Inc., cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”. 

Regarding Claim 10, Shibata teaches all aspects of claim 1.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches, further comprising:Attorney/Docket No. P20192097US00 / 24061.4055US01Customer No. 42717
a fifth region ARN1a that includes a third portion of the N-well NW and a plurality of additional P-type transistors formed over the third portion of the N-well NW, wherein the fifth region ARN1a extends in the first direction Y (see, e.g., par. 0056); and
a sixth region ARP1a that includes a third portion of the P-well PW and a plurality of additional N-type transistors formed over the third portion of the P-well PW, wherein the sixth region ARP1a extends in the first direction Y (see, e.g., par. 0056);
wherein:
the fifth region ARN1a is disposed between the second region ARP1b and the sixth region ARP1a;
ARN1a and the sixth region ARP1a are disposed between the third region ARP2 and the fourth region ARN2.
Shibata is silent with respect to the claim limitations that the fifth region ARN1a and the first region ARN1b have substantially identical dimensions; and the sixth region ARP1a and the second region ARP1b have substantially identical dimensions.
However, these claim limitations are merely considered a change in the length of the first, second, fifth, and sixth regions in Shabata’s device.  The specific claimed dimensions, absent any criticality, are only considered to be an obvious modification of the first, second, fifth, and sixth dimensions in Shibata’s device, as the courts have held that changes in dimensions, without any criticality, are within the level of skill in the art.  According to the courts, a particular dimension, is nothing more than one among numerous dimensions that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 9 regarding criticality of dimensions which are considered repeated here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2014/0177312) in view of Huang (US 2013/0187235).

Regarding Claim 11, Shibata teaches all aspects of claim 1.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13).  Shibata is silent with respect to the claim limitation that the P-type transistors and the N-type transistors include multi-channel gate-all-around (GAA) transistors or FinFETs.  
e.g., pars. 0002, 0009).
It would have been obvious to one of ordinary skill in the art at the time of filing to include multi-channel gate-all-around (GAA) transistors or FinFETs in the P-type transistors and the N-type transistors of Shibata’s device, as taught by Huang, to reduce short channel effects and higher current flow, to improve carrier mobility and obtain better chip area efficiency.

Claims 5, 14-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US 2014/0177312) in view of Huang (US 2018/0182766).

Regarding Claim 5, Shibata teaches all aspects of claim 1.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches thatAttorney/Docket No. P20192097US00 / 24061.4055US01Customer No. 42717 the P-type transistors of the first region ARN1b and the N-type transistors of the second region ARP1b are functional transistors (see, e.g., par. 0056).  Shibata is silent with respect to the claim limitation that the third region ARP2 and the fourth region ARN2 each include a plurality of dummy transistors.
Huang (see, e.g., Figs. 1-2), on the other hand, teaches forming a plurality of dummy transistors DG in dummy cells 200 adjacent to SRAM cells 100, providing an area 0 contact patterns without affecting the original layout design and process flow (see, e.g., pars. 0028, 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a plurality of dummy transistors on the third region and the fourth region in Shibata’s device, as taught by Huang, to provide an area for pick-up power line and have better leakage proof when there are adjacent dummy patterns for mitigating the loading effect, while the pattern uniformity may be further improved by adding corresponding dummy patterns and contact patterns without affecting the original layout design and process flow.

Regarding Claim 14, Shibata teaches all aspects of claim 12.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches the continuous P-well pickup region ARP2 and the continuous N-well pickup region ARN2.  Shibata is silent with respect to the claim limitation that each include a plurality of dummy transistors.  
Huang (see, e.g., Figs. 1-2), on the other hand, teaches forming a plurality of dummy transistors DG in dummy cells 200 adjacent to SRAM cells 100, providing an area for pick-up power line and having better leakage proof when there are adjacent dummy patterns for mitigating the loading effect, while the pattern uniformity may be further improved by adding corresponding dummy patterns and M0 contact patterns without affecting the original layout design and process flow (see, e.g., pars. 0028, 0036).


Regarding Claim 15, Shibata and Huang teach all aspects of claim 14.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that the P-well PW in the continuous P-well pickup region ARP2 or the N-well NW in the continuous N-well pickup region ARN2 is electrically tied to a voltage rail or to an electrical ground through at least some of the dummy transistors (see, e.g., Shibata, par. 0078, and Huang, pars. 0028, 0036).  

Regarding Claim 16, Shibata and Huang teach all aspects of claim 15.  Shibata and Huang are silent with respect to the claim limitation that the P-type transistors and the N-type transistors are transistors fabricated using a 7-nanometer technology node or a technology node smaller than the 7-nanometer technology node.
Shibata/Huang teach a device comprising P-type transistors and the N-type transistors (see, e.g., Shibata, par. 0056). 
In reference to the claimed process step that “the transistors are fabricated using a 7-nanometer technology node or a technology node smaller than the 7-nanometer technology node”, this is considered an intermediate method step that does not affect the structure of the final device. 
A “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claim or not.  As state in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935).  See also, In re Hirao, 190 USPQ 15 at 17 (footnote 3), In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not.
NOTE that the applicant has burden of proof in such cases as the above case law makes clear.

Regarding Claim 21, Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches a semiconductor device, comprising:
a first region ARN1b that includes a first portion of an N-well NW and a plurality of P-type transistors formed over the first portion of the N-well NW, wherein the first region ARN1b extends in a first direction Y (see, e.g., par. 0056);
a second region ARP1b that includes a first portion of a P-well PW and a plurality of N-type transistors formed over the first portion of the P-well PW, wherein the second region ARP1b extends in the first direction Y and forms a first interface 1B with the first region ARN1b, and wherein the first interface 1B extends in the first direction Y (see, e.g., par. 0056);
a third region ARP2 that includes a second portion of the P-well PW, wherein the third region ARP2 forms a second interface 2B with both the first region ARN1a and the second region ARP2b, and wherein the second interface 2B extends in a second direction X that is different from the first direction Y; and
a fourth region ARN2 that includes a second portion of the N-well NW, wherein the fourth region ARN2 forms a third interface 3B with both the first region ARN1b and the second region ARP2b, wherein the third interface 3B extends in the second direction X, and wherein the first region ARN1b and the second region ARP2b are disposed between the third region ARP2 and the fourth region ARN2 (see, e.g., Fig. 13);
Attorney/Docket No. P20192097US00 / 24061.4055US01Customer No. 42717wherein:
ARN1b and the N-type transistors of the second region ARP1b are functional transistors (see, e.g., par. 0056);
the first region ARN1b has a first dimension 1D measured in the first direction Y;
the second region ARP1b has a second dimension 2D measured in the first direction Y;
the third region ARP2 has a third dimension 3D measured in the first direction Y;
the fourth region ARN2 has a fourth dimension 4D measured in the first direction Y; and
the first dimension 1D and the second dimension 2D are each substantially greater than the third dimension 3D or the fourth dimension 4D.  
Shibata is silent with respect to the claim limitation that the third region ARP2 and the fourth region ARN2 each include a plurality of dummy transistors.
Huang (see, e.g., Figs. 1-2), on the other hand, teaches forming a plurality of dummy transistors DG in dummy cells 200 adjacent to SRAM cells 100, providing an area for pick-up power line and having better leakage proof when there are adjacent dummy patterns for mitigating the loading effect, while the pattern uniformity may be further improved by adding corresponding dummy patterns and M0 contact patterns without affecting the original layout design and process flow (see, e.g., pars. 0028, 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a plurality of dummy transistors on the third region and the fourth region in Shibata’s device, as taught by Huang, to provide an area for pick-up power line and have better leakage proof when there are adjacent dummy patterns for mitigating the loading 

Regarding Claim 22, Shibata and Huang teach all aspects of claim 21.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the third region ARP2 includes one or more P-well pickup contacts P+(DFW); and
the fourth region ARN2 includes one or more N-well pickup contacts N+(DFW).  

Regarding Claim 23, Shibata and Huang teach all aspects of claim 22.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the one or more P-well pick up contacts P+(DFW) or the one or more N-well pickup contacts N+(DFW) are each electrically coupled to a voltage supply VSS/VDD (see, e.g., Fig. 11, par. 0078); or
the one or more P-well pick up contacts P+(DFW) or the one or more N-well pickup contacts N+(DFW) are each electrically coupled to an electrical ground (see, e.g., par. 0078).   

Regarding Claim 24, Shibata and Huang teach all aspects of claim 21.  Shibata (see, e.g., Figs. 10-16 and annotated Fig. 13), teaches that:
the first dimension 1D is substantially equal to the second dimension 2D; and
the third dimension 3D is substantially equal to the fourth dimension 4D.
 ARN1b has a fifth dimension 5D measured in the second direction X;
the second region ARP1b has a sixth dimension 6D measured in the second direction X;
the third region ARP2 has a seventh dimension 7D measured in the second direction X;
Attorney/Docket No. P20192097US00 / 24061.4055US01Customer No. 42717the fourth region ARP2 has an eighth dimension 8D measured in the second direction X; and
the seventh dimension 7D and the eighth dimension 8D are each substantially greater than the fifth dimension 5D or the sixth dimension 6D.
Shibata is silent with respect to the claim limitations that the fifth dimension 5D is substantially equal to the sixth dimension 6D; and the seventh dimension 7D is substantially equal to the eighth dimension 8D.  
However, these claim limitations are merely considered a change in the length of the fifth, sixth, seventh, and eight dimensions in Shabata’s device.  The specific claimed dimensions, absent any criticality, are only considered to be an obvious modification of the fifth, sixth, seventh, and eight dimensions in Shibata’s device, as the courts have held that changes in dimensions, without any criticality, are within the level of skill in the art.  According to the courts, a particular dimension, is nothing more than one among numerous dimensions that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 See also the comments stated above in claim 9 regarding criticality of dimensions which are considered repeated here.

    PNG
    media_image1.png
    405
    761
    media_image1.png
    Greyscale

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814